DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Melsa on 2/22/2021.
The application has been amended as follows: 
For claim 1:  
Delete in lines 21 and 22, the words “and/or” 
Insert in line 21, after “real-world object,” the word “or”
Insert in line 22, after “information associated with settings”, the word “or”
Thus, lines 21 and 22 should read “control of the first real-world object, or (ii) one or more displays presenting information associated with settings or outputs of the first real-world object.”
For claim 9:
Delete in lines 19 and 20, the words “and/or” 
Insert in line 19, after “real-world object,” the word “or”
Insert in line 20, after “information associated with settings”, the word “or”
Thus, lines 19 and 20 should read “control of the first real-world object, or (ii) one or more displays presenting information associated with settings or outputs of the first real-world object.”
For claim 17:
Delete in lines 18 and 19, the words “and/or” 
Insert in line 18, after “real-world object,” the word “or”
Insert in line 19, after “information associated with settings”, the word “or”
Thus, lines 18 and 19 should read “control of the first real-world object, or (ii) one or more displays presenting information associated with settings or outputs of the first real-world object.”

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Examiner agrees with Applicant’s argument that the cited references do not teach “a user interface providing at least (i) one or more virtual controls providing user control of the first real-world object, or (ii) one or more displays presenting information associated with settings or outputs of the first real-world object.”  References Jung et al. U.S. Pub. No. 2012/0251996, Abdelmoati et al. U.S. Pub. No. 2015/0302650, Lyons et al. U.S. Patent No. 2014/0302915, Lawrence Ashok Inigo U.S. Patent No. 8,509,483, Salter et al. U.S. Patent No. 9,761,057, Lindsay et al. U.S. Pub. No. 2017/0270715 and Michalscheck et al. U.S. Pub. No. 2016/0284128 are made of record as teaching the art of virtual access .                                   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response After Final Action, filed 1/29/2021, with respect to the 35 U.S.C. § 112(a) Rejection of claims 1, 9 and 17 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) Rejection of the previous Office Action has been withdrawn.  
Applicant’s arguments, see Response After Final Action, filed 1/29/2021, with respect to the 35 U.S.C. § 103 Rejections of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/Donna J. Ricks/Examiner, Art Unit 2612 



/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612